Tortoise Capital Resources Corp. Releases Fiscal 2009 First Quarter Financial Results FOR IMMEDIATE RELEASE LEAWOOD, Kan.– Apr. 08, 2009 – Tortoise Capital Resources Corp. (NYSE: TTO) (the company) today announced that it has filed its Form 10-Q for the first quarter ended Feb. 28, 2009. Recent Highlights · Net assets of $77.7 million or $8.67 per share as of Feb. 28, 2009 · Total assets of $103.5 million as of Feb. 28, 2009 · Distributable cash flow of $2.2 million for the fiscal quarter ended Feb. 28, 2009 · First quarter 2009 distribution of $0.23 per share paid Mar. 02, 2009 · Credit facility balance reduced to $19.3 million as of Apr. 8, 2009 Investment Review As of Feb. 28, 2009, the fair value of the company’s investment portfolio (excluding short-term investments) totaled $91.0 million, including equity investments of $82.2 million and debt investments of $8.8 million. The portfolio consists of 57 percent midstream and downstream investments, 12 percent upstream investments, and 31 percent in aggregates and coal.The weighted average yield-to-cost on the investment portfolio (excluding short-term investments) as of Feb. 28, 2009 was 7.8 percent. In December 2008, the company invested $515,000 in Mowood, LLC in the form of a promissory note with a fixed annual interest rate of 9 percent.The proceeds were used by Mowood for working capital purposes.Subsequent to this transaction, the company entered into an agreement with Mowood to amend and combine the existing subordinated debt and multiple promissory notes into a single new promissory note with a principal balance of $8.8 million.The new note has an annual interest rate of 9 percent and a maturity date of Dec. 31, 2009.Due to the start-up nature of Timberline (subsidiary of Mowood), it was deemed prudent to reduce the interest rate charged on Mowood’s debt and distributions on invested equity to 9 percent to provide Mowood more operational flexibility and capital for growth.The company owns virtually all of the equity of Mowood. Net Asset Value At Feb. 28, 2009, the company’s net asset value was $8.67 per share compared to $9.96 per share at Nov. 30, 2008.Total assets decreased from $112.3 million as of Nov. 30, 2008 to $103.5 million as of Feb. 28, 2009.Presently, the total cost basis of the company’s investments exceeds the fair value reflected on the Statement of Assets and Liabilities as shown below.That, combined with operating losses, results in a deferred tax asset of $9.3 million (net of a $4.0 million valuation allowance), or approximately $1.04 per share.The company does not include the deferred tax asset in the calculation of its management fee. Quest Midstream Partners, L.P. (Quest) continues to face challenges as a result of the alleged misappropriation of funds by Jerry Cash, former CEO and Chairman of Quest, Quest Resource Corporation (NASDAQ: QRCP), and Quest Energy Partners, L.P. (NASDAQ: QELP).Quest suspended distributions to its common unit holders during the company’s fourth quarter of2008, and accordingly, was assigned a rating of two as of Nov. 30, 2008.During the company’s fiscal quarter ended Feb. 28, 2009, Quest again did not pay a distribution to its common unit holders.Further, Quest anticipates a reduction in its gathering rate beginning in 2010, therefore, the company does not expect to receive any distributions from Quest in 2009.The fair value for Quest has declined substantially this quarter, from $14.5 million at Nov. 30, 2008 to $6.5 million at Feb. 28, 2009; a decrease to net asset value of approximately $0.89 before deferred taxes.Due to the suspended cash distributions and the likelihood that the investment will not provide a full repayment of the amount invested, the company has downgraded Quest to a rating of three as of Feb. 28, 2009. Leverage On March 20, 2009, the company entered into a 90-day extension of its amended credit facility. Terms of the extension provide for a secured revolving credit facility of up to $25 million. The credit agreement, as extended, terminates on June 20, 2009. The amended credit facility includes a provision requiring the company to apply 100% of the proceeds from any private investment liquidation and 50% of the proceeds from the sale of any publicly traded portfolio assets to the outstanding balance of the facility.In addition, each prepayment of principal of the loans under the amended credit facility will permanently reduce the maximum amount of the loans under the amended credit facility to an amount equal to the outstanding principal balance of the loans under the amended credit facility immediately following the prepayment. During the extension, outstanding balances generally will accrue interest at a variable rate equal to the greater of (i) the one-month LIBOR plus 3.00 percent or (ii) 5.50 percent, with a fee of 0.50 percent on any unused balance of the facility.The expiring facility provided up to $50 million in credit availability, with outstanding balances generally accruing interest at a variable rate equal to one-month LIBOR plus 1.75 percent and a fee of 0.375 percent on any unused balance. U.S. Bank, N.A. remains a lender and the lending syndicate agent.The Company anticipates arranging a more permanent lending arrangement in the near-term. Performance Review and Outlook The company views distributable cash flow (DCF) as the best indicator of its core financial performance. The company determines the amount of distributions paid to stockholders based on DCF which is defined as distributions received from investments less total expenses.DCF for the fiscal quarter ended Feb. 28, 2009 was approximately $2.2 million as shown below.The company does not include in distributable cash flow the value of distributions received from portfolio companies which are paid-in-kind as a result of credit constraints, market dislocation or other similar issues. The company’s reduction in outstanding leverage has improved its asset coverage ratio but the smaller asset base will likely reduce future distributable cash flow available to stockholders. Earnings Call The company will host a conference call at 4 p.m. CST on Wednesday, Apr. 08, 2009 to discuss its financial results for the fiscal quarter ended Feb. 28, 2009. Please dial-in approximately five to 10 minutes prior to the scheduled start time. U.S./Canada: (800) 635-0541 International:(303) 262-2053 The call will also be webcast in a listen-only format. A link to the webcast will be accessible at www.tortoiseadvisors.com. A replay of the call will be available beginning at 7:00 p.m. CST on Apr. 08, 2009 and continuing until 11:59 p.m. CST Apr. 22, 2009, by dialing (800) 405-2236 (U.S./Canada).The replay access code is 11129239#.A replay of the webcast will also be available on the company's Web site at www.tortoiseadvisors.com through Apr. 08, 2010. About Tortoise Capital Resources Corp. Tortoise Capital Resources invests primarily in privately-held and micro-cap public companies operating in the midstream and downstream segments, and to a lesser extent the upstream segment, of the U.S. energy infrastructure sector. Tortoise Capital Resources seeks to provide stockholders a high level of total return, with an emphasis on distributions and distribution growth. About Tortoise Capital Advisors Tortoise Capital Advisors, LLC is a pioneer in capital markets for master limited partnership (MLP) investment companies and a leader in closed-end funds and separately managed accounts focused on MLPs in the energy sector. As of Mar. 31, 2009, the adviser had approximately $1.7 billion of assets under management. For more information, visit our Web site atwww.tortoiseadvisors.com. Safe Harbor Statement This press release shall not constitute an offer to sell or a solicitation to buy, nor shall there be any sale of these securities in any state or jurisdiction in which such offer or solicitation or sale would be unlawful prior to registration or qualification under the laws of such state or jurisdiction. Forward-Looking Statement This press release contains certain statements that may include “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. All statements, other than statements of historical fact, included herein are "forward-looking statements." Although the company and Tortoise Capital Advisors believe that the expectations reflected in these forward-looking statements are reasonable, they do involve assumptions, risks and uncertainties, and these expectations may prove to be incorrect. Actual results could differ materially from those anticipated in these forward-looking statements as a result of a variety of factors, including those discussed in the company’s reports that are filed with the Securities and Exchange Commission. You should not place undue reliance on theseforward-looking statements, which speak only as of the date of this press release. Other than as required by law, the company and Tortoise Capital Advisors do not assume a duty to update this forward-looking statement.Any distribution paid in the future to our stockholders will depend on the actual performance of the company’s investments, its costs of leverage and other operating expenses and will be subject to the approval of the company’s Board and compliance with asset coverage requirements of the Investment Company Act of 1940 and the leverage covenants. Contact information: Tortoise Capital Advisors, LLC Pam Kearney, Investor Relations, (866) 362-9331, pkearney@tortoiseadvisors.com Tortoise Capital Resources Corporation STATEMENTS OF ASSETS & LIABILITIES February 28, 2009 November 30, 2008 (Unaudited) Assets Investments at fair value, control (cost $30,359,254 and $30,418,802, respectively) $ 30,281,442 $ 30,213,280 Investments at fair value, affiliated (cost $55,569,162 and $56,662,500, respectively) 38,645,539 48,016,925 Investments at fair value, non-affiliated (cost $51,692,248 and $49,760,304, respectively) 25,069,249 27,921,025 Total investments (cost $137,620,664 and $136,841,606, respectively) 93,996,230 106,151,230 Income tax receivable - 212,054 Receivable for Adviser expense reimbursement 65,461 88,925 Interest receivable from control investments 61,600 76,609 Dividends receivable 345 696 Deferred tax asset, net 9,277,868 5,683,747 Prepaid expenses and other assets 116,539 107,796 Total assets 103,518,043 112,321,057 Liabilities Base management fees payable to Adviser 392,769 533,552 Distribution payable to common stockholders 2,061,294 - Accrued expenses and other liabilities 271,888 362,205 Short-term borrowings 23,100,000 22,200,000 Total liabilities 25,825,951 23,095,757 Net assets applicable to common stockholders $ 77,692,092 $ 89,225,300 Net Assets Applicable to Common Stockholders Consist of: Warrants, no par value; 945,594 issued and outstanding at February 28, 2009 and November 30, 2008 (5,000,000 authorized) $ 1,370,700 $ 1,370,700 Capital stock, $0.001 par value; 8,962,147 shares issued and outstanding at February 28, 2009 and November 30, 2008 (100,000,000 shares authorized) 8,962 8,962 Additional paid-in capital 104,807,839 106,869,132 Accumulated net investment loss, net of income taxes (2,277,610 ) (2,544,267 ) Accumulated realized gain, net of income taxes 6,001,931 6,364,262 Net unrealized depreciation of investments, net of income taxes (32,219,730 ) (22,843,489 ) Net assets applicable to common stockholders $ 77,692,092 $ 89,225,300 Net Asset Value per common share outstanding (net assets applicable to common stock, divided by common shares outstanding) $ 8.67 $ 9.96 For the three months ended For the three months ended Distributable Cash Flow February 28, 2009 February 29, 2008 Total from Investments Distributions from investments $ 2,691,635 $ 2,620,715 Distributions paid in stock (1) - 453,520 Interest income from investments 201,598 313,409 Dividends from money market mutual funds 725 2,310 Other income 15,000 28,987 Total from Investments 2,908,958 3,418,941 Operating Expenses Before Leverage Costs Advisory fees (net of expense reimbursement by Adviser) 327,308 493,606 Other operating expenses (excluding capital gain incentive fees) 217,582 250,281 Total Operating Expenses 544,890 743,887 Distributable cash flow before leverage costs 2,364,068 2,675,054 Leverage Costs 171,116 497,904 Distributable Cash Flow $ 2,192,952 $ 2,177,150 Distributions paid on common stock $ 2,061,294 $ 2,214,587 Payout percentage for period (2) 94 % 102 % DCF/GAAP Reconciliation Distributable Cash Flow $ 2,192,952 $ 2,177,150 Adjustments to reconcile to Net Investment Income, before Income Taxes Distributions paid in stock (1) 28,136 (453,520 ) Return of capital on distributions received from equity investments (1,853,248 ) (1,859,741 ) Capital gain incentive fees - 279,665 Net Investment Income, before Income Taxes $ 367,840 $ 143,554 (1) The only distributions paid in stock for the three months ended February 28, 2009 were from Abraxas Energy Partners, L.P. which were paid in stock as a result of credit constraints and therefore were not included in DCF.Distributions paid in stock for the three months ended February 29, 2008 represent paid-in-kind distributions from LONESTAR Midstream Partners, LP (2) Distributions paid as a percentage of Distributable Cash Flow. Tortoise Capital Resources Corporation STATEMENTS OF OPERATIONS (Unaudited) For the three months ended February 28, 2009 For the three months ended February 29, 2008 Investment Income Distributions from investments Control investments $ 579,215 $ 282,904 Affiliated investments 829,338 1,649,888 Non-affiliated investments 1,311,218 687,923 Total distributions from investments 2,719,771 2,620,715 Less return of capital on distributions (1,853,248 ) (1,859,741 ) Net distributions from investments 866,523 760,974 Interest income from control investments 201,598 313,409 Dividends from money market mutual funds 725 2,310 Fee income 15,000 - Other income - 28,987 Total Investment Income 1,083,846 1,105,680 Operating Expenses Base management fees 392,769 585,253 Capital gain incentive fees (Note 4) - (279,665 ) Professional fees 129,092 151,751 Administrator fees 18,329 27,150 Directors' fees 21,657 22,663 Reports to stockholders 15,073 12,915 Fund accounting fees 8,005 8,488 Registration fees 7,719 7,376 Custodian fees and expenses 3,087 4,685 Stock transfer agent fees 3,181 3,366 Other expenses 11,439 11,887 Total Operating Expenses 610,351 555,869 Interest expense 171,116 497,904 Total Expenses 781,467 1,053,773 Less expense reimbursement by Adviser (65,461 ) (91,647 ) Net Expenses 716,006 962,126 Net Investment Income, before Income Taxes 367,840 143,554 Deferred tax expense (101,183 ) (54,551 ) Net Investment Income 266,657 89,003 Realized and Unrealized Gain (Loss) on Investments Net realized loss on investments, before income taxes (499,818 ) - Deferred tax benefit 137,487 - Net realized loss on investments (362,331 ) - Net unrealized appreciation of control investments 127,710 1,260,500 Net unrealized depreciation of affiliated investments (8,278,048 ) (306,374 ) Net unrealized depreciation of non-affiliated investments (4,783,720 ) (4,401,833 ) Net unrealized depreciation, before income taxes (12,934,058 ) (3,447,707 ) Deferred tax benefit 3,557,817 1,310,129 Net unrealized depreciation of investments (9,376,241 ) (2,137,578 ) Net Realized and Unrealized Loss on Investments (9,738,572 ) (2,137,578 ) Net Decrease in Net Assets Applicable to Common Stockholders Resulting from Operations $ (9,471,915 ) $ (2,048,575 ) Net Decrease in Net Assets Applicable to Common Stockholders Resulting from Operations Per Common Share: Basic and Diluted $ (1.06 ) $ (0.23 ) Weighted Average Shares of Common Stock Outstanding: Basic and Diluted 8,962,147 8,858,212
